Judgment, Supreme Court, Bronx County (John Collins, J.), rendered May 19, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s challenges to the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that, considered as a whole, the court’s charge conveyed the proper principles and that there was no unfair marshaling of evidence.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Ellerin, Wallach, Lerner and Friedman, JJ.